--------------------------------------------------------------------------------

Exhibit 10.1


CROSS LICENSE AGREEMENT


between


ASTERIAS


and


BIOTIME


and


ESI
 
Page i of 50

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Recitals
2
   
Article 1. Definitions
2
   
Article 2. Grant of Licenses
6
   
Article 3. Obligations under certain prior agreements
8
   
Article 4. Consideration
9
   
Article 5. Patent Matters
9
   
Article 6. Representations and Warranties
14
   
Article 7. Term and Termination of License
16
   
Article 8. Notices
17
   
Article 9. Confidentiality and Publication
19
   
Article 10. Miscellaneous Provisions
21



Schedule A: List of Patents and Patent Applications – Asterias Patent Rights


Schedule B: List of Patents and Patent Applications – BioTime’s First Set of
Patent Rights


Schedule C: List of Patents and Patent Applications – BioTime’s Second Set of
Patent Rights


Schedule D: List of Patents and Patent Applications – ESI Patent Rights


Schedule E: List of BioTime Named Affiliates


Schedule F: List of Asterias Patent Rights With BioTime Enforcement Rights
 
Page 1 of 50

--------------------------------------------------------------------------------



CROSS-LICENSE AGREEMENT


This CROSS-LICENSE AGREEMENT (the “Agreement”) is entered into on February 16,
2016 (the “Effective Date”) by and between Asterias Biotherapeutics, Inc., a
Delaware corporation, having a place of business at 6300 Dumbarton Circle,
Fremont, CA 94555 (“Asterias”), BioTime, Inc., a California corporation, having
a place of business at 1301 Harbor Bay Parkway, Alameda, CA 94502 (“BioTime”),
and ES Cell International Pte Ltd., a corporation wholly owned by BioTime
organized under the laws of Singapore and having a place of business at 1301
Harbor Bay Parkway, Alameda, CA 94502 (“ESI”) (each individually referred to as
“Party” and collectively as the “Parties”).


RECITALS


WHEREAS, Asterias owns or controls certain patents and patent applications as
provided herein in Schedule A;


WHEREAS, BioTime wishes to obtain a non-exclusive license under the Asterias
Patent Rights;


WHEREAS, ESI wishes to obtain a sublicense under the Asterias Patent Rights as a
Named Affiliate of BioTime;


WHEREAS, the Parties have entered into that certain Share Exchange Agreement
dated November 2, 2015 that will form part of the consideration for this
Agreement;


WHEREAS, BioTime owns or controls certain patents and patent applications as
provided herein in Schedules B and C;


WHEREAS, ESI owns or controls certain patents and patent applications as
provided herein in Schedule D;


WHEREAS, Asterias wishes to obtain a non-exclusive license under the BioTime
Patent Rights and ESI Patent Rights;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in that certain Share Transfer Agreement, and other good
and valuable consideration, the receipt and the legal sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:


ARTICLE 1. DEFINITIONS


The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.



1.1 “Affiliate” means any corporation or other business entity which is bound in
writing by a Party to the terms set forth in this Agreement and in which a Party
owns or controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which a Party is owned or controlled directly or indirectly by at least fifty
percent (50%) of the outstanding stock or other voting rights entitled to elect
directors; but in any country where the local law does not permit foreign equity
participation of at least fifty percent (50%), then an “Affiliate” includes any
company in which a Party owns or controls or is owned or controlled by, directly
or indirectly, the maximum percentage of outstanding stock or voting rights
permitted by local law.

 
Page 2 of 50

--------------------------------------------------------------------------------




1.2 “Asterias Excluded Field” means




(i) with respect to the BioTime’s First Set of Patent Rights and ESI Patent
Rights, all therapeutic applications of use involving pluripotent stem
cell-derived cells of the following lineages:




a. bone and orthopedic soft tissues, including but not limited to ligament,
tendon, meniscus, cartilage, and intervertebral disc;




b. vascular endothelium and perivascular cells including vascular smooth muscle
and vascular pericytes;




c. adipose tissue; and




d. retinal pigment epithelium.




(ii) with respect to the BioTime’s Second Set of Patent Rights, all therapeutic
applications except those identified in Section 1.3(ii) of this Agreement.




1.3 “Asterias Licensed Field” means




(i) with respect to the BioTime’s First Set of Patent Rights and ESI’s Patent
Rights, all therapeutic applications of use except those identified in Section
1.2(i) of this Agreement; and




(ii) with respect to the BioTime’s Second Set of Patent Rights, all applications
involving:




a. live human pluripotent stem cell-derived cell therapies directed to the
neural spinal cord (excluding cartilage and bone of the spine);




b. live human pluripotent stem cell-derived cell therapies directed to the
myocardium; and




c. live human pluripotent stem cell-derived glial cell therapies directed to the
central nervous system.




1.4 “Asterias Patent Rights” means (a) all patents and patent applications
identified in Schedule A, (b) all patent applications filed either from such
patents, patent applications or provisional applications or from an application
claiming priority from either of these, including divisionals, continuations,
continuations-in-part, provisionals, and continued prosecution applications in
any jurisdiction, (c) any and all patents that have issued or in the future
issue from the foregoing patent applications ((a) and (b)), including utility
models, petty patents and design patents and certificates of invention, (d) any
and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)), and (e) any
similar rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.
Asterias Patent Rights shall not include orphan drug rights or any other form of
data or regulatory exclusivity.

 
Page 3 of 50

--------------------------------------------------------------------------------




1.5 “Asterias Product” means a product that, as of the time a sublicense is
awarded by Asterias under the BioTime Patent Rights or the ESI Patent Rights,
has been the subject of a diligent development and commercialization program at
Asterias with total expenditures of greater than one million dollars.




1.6 “BioTime/ESI Excluded Field” means




(a) any and all applications to treat disorders of the nervous system,




(b) any and all applications utilizing the immune system to prevent, treat, or
cure cancer, and




(c) the use of cells comprising, derived from, or manufactured using, human
embryonic stem cells or human induced pluripotent stem cells for in vitro assay
applications, including but not limited to drug discovery and development, drug
monitoring, drug toxicology testing, and consumer products testing.




1.7 “BioTime/ESI Licensed Field” means all fields of use except those identified
in Section 1.6 of this Agreement.




1.8 “BioTime Patent Rights” means BioTime’s First Set of Patent Rights and
BioTime’s Second Set of Patent Rights.




1.9 “BioTime Product” means a product that, as of the time a sublicense is
awarded by BioTime under the Asterias Patent Rights, has been the subject of a
diligent development and commercialization program at BioTime with total
expenditures of greater than one million dollars.




1.10 “BioTime’s First Set of Patent Rights” means (a) all patents and patent
applications identified in Schedule B (b) all patent applications filed either
from such patents, patent applications or provisional applications or from an
application claiming priority from either of these, including divisionals,
continuations, continuations-in-part, provisionals, and continued prosecution
applications in any jurisdiction, (c) any and all patents that have issued or in
the future issue from the foregoing patent applications ((a) and (b)), including
utility models, petty patents and design patents and certificates of invention,
(d) any and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)), and (e) any
similar rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.
BioTime’s First Set of Patent Rights shall not include orphan drug rights or any
other form of data or regulatory exclusivity.

 
Page 4 of 50

--------------------------------------------------------------------------------




1.11 “BioTime’s Second Set of Patent Rights” means (a) all patents and patent
applications identified in Schedule C, (b) all patent applications filed either
from such patents, patent applications or provisional applications or from an
application claiming priority from either of these, including divisionals,
continuations, continuations-in-part, provisionals, and continued prosecution
applications in any jurisdiction, (c) any and all patents that have issued or in
the future issue from the foregoing patent applications ((a) and (b)), including
utility models, petty patents and design patents and certificates of invention,
(d) any and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)), and (e) any
similar rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.
BioTime’s Second Set of Patent Rights shall not include orphan drug rights or
any other form of data or regulatory exclusivity.




1.12 “Confidential Information” means (i) information relating to the contents
of this Agreement, and (ii) information which have been disclosed by one Party
to another Party during the term of this Agreement, which if disclosed in
writing shall be marked “Confidential”, or if first disclosed otherwise, shall
within thirty (30) days of such disclosure be reduced to writing by the
disclosing Party and sent to the receiving Party.




1.13 “ESI Patent Rights” means (a) all of the patents and patent applications
identified in Schedule D, (b) all patent applications filed either from such
patents, patent applications or provisional applications or from an application
claiming priority from either of these, including divisionals, continuations,
continuations-in-part, provisionals, and continued prosecution applications in
any jurisdiction, (c) any and all patents that have issued or in the future
issue from the foregoing patent applications ((a) and (b)), including utility
models, petty patents and design patents and certificates of invention, (d) any
and all extensions or restorations by existing or future extension or
restoration mechanisms, including revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)), and (e) any
similar rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents. The
ESI Patent Rights shall not include orphan drug rights or any other form of data
or regulatory exclusivity.




1.14 “Named Affiliate Product” means a product that, as of the time a sublicense
is awarded by Named Affiliate under the Asterias Patent Rights, has been the
subject of a diligent development and commercialization program at a Named
Affiliate with total expenditures of greater than one million dollars.

 
Page 5 of 50

--------------------------------------------------------------------------------




1.15 “Sublicense” means an agreement into which a Party enters with a Third
Party for the purpose of (i) granting certain rights; (ii) granting an option to
certain rights; or (iii) forbearing the exercise of any rights, granted to such
Party under this Agreement.




1.16 “Third Party” means any party other than Asterias, BioTime, or ESI.



ARTICLE 2. GRANT OF LICENSES



2.1 By Asterias. Subject to the limitations set forth in this Agreement,
Asterias hereby grants to BioTime and ESI, and BioTime and ESI hereby accept a
fully-paid, perpetual (subject to Article 7), non-royalty-bearing, world-wide,
non-exclusive, sub-licensable (to the extent permitted in Section 2.4(a))
license in, to, and under the Asterias Patent Rights for all purposes in the
BioTime/ESI Licensed Field during the Term.




2.2 By BioTime. Subject to the limitations set forth in this Agreement, BioTime
hereby grants to Asterias, and Asterias hereby accepts, a fully-paid, perpetual
(subject to Article 7), non-royalty-bearing, world-wide, non-exclusive,
sub-licensable (to the extent permitted in Section 2.4(c)) license in, to, and,
under the BioTime Patent Rights for all purposes in the Asterias Licensed Field
during the Term.




2.3 By ESI. Subject to the limitations set forth in this Agreement, ESI hereby
grants to Asterias, and Asterias hereby accepts, a fully-paid, perpetual
(subject to Article 7), non-royalty-bearing, world-wide, non-exclusive,
sub-licensable (to the extent permitted in Section 2.4(c)) license in, to, and,
under the ESI Patent Rights for all purposes in the Asterias Licensed Field
during the Term.




2.4 Limited Sublicense Rights.




(a) BioTime and ESI shall have the right to grant Sublicenses under the Asterias
Patent Rights to a Third Party only in conjunction with the granting of
substantial intellectual property rights that are (i) controlled by BioTime or
ESI, as applicable, such as patents, copyrights, trademarks, trade secrets and
know-how, other than under the Asterias Patent Rights, and (ii) solely to make,
have made, use, sell, offer for sale, and import a BioTime Product or an ESI
product. BioTime and ESI shall have no right to grant Sublicenses in the event
that no other substantial intellectual property rights controlled by BioTime or
ESI are included in a sublicense of the Asterias Patent Rights (“a BioTime/ESI
Naked Sublicense”), except as provided in Section 2.4(b). BioTime and ESI shall
advise Asterias of all Sublicenses granted to Third Parties under this Section
2.4(a). If BioTime or ESI grants a Sublicense, all of the terms and conditions
of this Agreement shall apply to the sublicensee to the same extent as they
apply to BioTime and ESI for all purposes. BioTime and ESI guarantee and assume
responsibility for the performance of all obligations so imposed on such
sublicensee by reason of operation of any such Sublicense.

 
Page 6 of 50

--------------------------------------------------------------------------------




(b) BioTime and ESI shall have the right, only for a period of one year
following the Effective Date of this Agreement, to grant BioTime/ESI Naked
Sublicenses solely to the Affiliates identified in Schedule E (the “Named
Affiliates”). For the avoidance of doubt, such BioTime/ESI Naked Sublicenses
shall not be required to relate to a BioTime Product or an ESI product., nor
shall they be required to contain a grant to additional rights controlled by
BioTime or ESI. BioTime and ESI shall advise Asterias of all Sublicenses granted
to Named Affiliates under this Section 2.4(b). If BioTime or ESI grants a
Sublicense to a Named Affiliate, all of the terms and conditions of this
Agreement shall apply to the Named Affiliate to the same extent as they apply to
BioTime and ESI for all purposes. BioTime and ESI guarantee and assume
responsibility for the performance of all obligations so imposed on such Named
Affiliate by reason of operation of any such sublicense. Any BioTime/ESI Naked
Sublicense granted to a Named Affiliate during the one-year period following the
Effective Date shall remain in effect notwithstanding whether the Named
Affiliate subsequently (i.e., after the one-year period following the Effective
Date) is no longer a Named Affiliate. Any BioTime/ESI Naked Sublicenses shall
provide that the Named Affiliate sublicensee may grant further sublicenses under
the Asterias Patent Rights to a Third Party only in conjunction with the
granting of substantial intellectual property rights that are (i) controlled by
such Named Affiliate, as applicable, such as patents, copyrights, trademarks,
trade secrets and know-how, other than under the Asterias Patent Rights, and
(ii) solely to make, have made, use, sell, offer for sale, and import a Named
Affiliate Product. Named Affiliates shall have no right to grant licenses in the
event that no other substantial intellectual property rights controlled by such
Named Affiliate are included in a sublicense of the Asterias Patent Rights.




(c) Asterias shall have the right to grant Sublicenses under the BioTime Patent
Rights and/or the ESI Patent Rights to a Third Party only in conjunction with
the granting of substantial intellectual property rights that are (i) controlled
by Asterias, such as patents, copyrights, trademarks, trade secrets and
know-how, other than under the BioTime Patent Rights and (ii) solely to make,
have made, use, sell, offer for sale, and import Asterias Product. Asterias
shall have no right to grant licenses in the event that no other substantial
intellectual property rights controlled by Asterias are included in a sublicense
of the BioTime Patent Rights. Asterias shall advise BioTime of all Sublicenses
granted to Third Parties under this Section 2.4(c). If Asterias grants a
Sublicense, all of the terms and conditions of this Agreement shall apply to the
sublicensee to the same extent as they apply to Asterias for all purposes.
Asterias guarantees and assumes responsibility for the performance of all
obligations so imposed on such sublicensee by reason of operation of any such
Sublicense.




(d) Notwithstanding the limitations on sublicensing included in Sections 2.4(a)
and (b), BioTime and ESI shall have the right to grant rights to use the
Asterias Patent Rights to Third Parties in connection with contracting with such
Third Parties to (i) provide product marketing and distribution services to
BioTime or ESI, or (ii) manufacture for BioTime or ESI products for sale by
BioTime, ESI, or a Third Party pursuant to the foregoing clause (i).

 
Page 7 of 50

--------------------------------------------------------------------------------




(e) Notwithstanding the limitations on sublicensing included in Sections 2.4(c),
Asterias shall have the right, to grant rights to use the BioTime Patent Rights
to Third Parties in connection with contracting with such Third Parties to (i)
provide product marketing and distribution services to Asterias, or (ii)
manufacture for Asterias products for sale by Asterias or a Third Party pursuant
to the foregoing clause (i).




2.5 Exclusive Option. Subject to the limitations set forth in this Agreement,
Asterias hereby grants to BioTime, and BioTime hereby accepts, a fully-paid
exclusive option, exercisable within ninety (90) days of notice from Asterias
that the applicable Asterias Patent Rights have become available, to enter into
an exclusive license in, to, and under the Asterias Patent Rights in that
BioTime/ESI Excluded Field described in Section 1.6 (c) for all purposes during
the Term. Asterias and BioTime shall negotiate in good faith and agree upon
commercially reasonable terms for such license.




2.6 Limitations. Except as expressly set forth in this Agreement, nothing
contained in this Agreement shall be deemed to restrict in any manner whatsoever
the right of: (a) Asterias to exercise its rights under the Asterias Patents and
to grant licenses or sublicenses to third parties for any purpose, including in
the BioTime/ESI Licensed Field, under the Asterias Patent Rights; (b) BioTime
and ESI to exercise their rights under the BioTime Patents and ESI Patents, as
applicable, and to grant licenses or sublicenses to Third Parties for any
purpose, including in the Asterias Licensed Field, under the BioTime Patents and
the ESI Patents; (c) Asterias to enforce Asterias Patents against infringing
activities by Third Parties; and (d) BioTime and ESI to enforce BioTime Patents
and ESI patents against infringing activities by Third Parties.




2.7 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party grants under its intellectual property (including patents) any
license, express or implied, to the other Party. All other rights not explicitly
granted herein from a Party to another are retained by such Party.



ARTICLE 3. OBLIGATIONS UNDER CERTAIN PRIOR AGREEMENTS



3.1 Agreements Associated with Asterias Patent Rights. Asterias owns or controls
certain patents and patent applications as provided herein in Schedule A through
a certain Asset Contribution Agreement with BioTime, Inc., and Geron
Corporation, dated January 4, 2013 (the “Asset Contribution Agreement”), and is
subject to certain obligations relating to those patents and patent applications
under a certain Royalty Agreement with Geron Corporation, dated October 1, 2013
(the “Royalty Agreement”).



Copies of the Asset Contribution Agreement and the Royalty Agreement have been
provided to BioTime. As a condition to the grant of rights in Section 2.1 of
this Agreement, BioTime hereby agrees to be and is bound by all the terms and
conditions of the Asset Contribution Agreement and the Royalty Agreement, as
imposed upon or required of or applicable to a sublicensee under the Asset
Contribution Agreement and the Royalty Agreement, including without limitation
Article 2 (Royalties) of the Royalty Agreement (for so long as BioTime remains
an Affiliate of Asterias).
 
Page 8 of 50

--------------------------------------------------------------------------------




3.2 Further Considerations. None of the Parties shall have any obligation to the
other Parties with respect to any license fees, milestone payments, royalties,
or any other financial consideration received by a Party pursuant to a
sublicense or license.



ARTICLE 4. CONSIDERATION


The consideration for the rights and licenses granted herein under Articles 2
and 3 consists of (i) the substantial benefits derived by BioTime, ESI and
Asterias through the cross-licenses provided in this Agreement, and (ii) the
consummation of the stock true-up transactions by and among the Parties and
their parent entity as provided by certain Share Exchange Agreement dated
February 16, 2016.


ARTICLE 5. PATENT MATTERS



5.1 Patent Prosecution and Maintenance by Asterias.




(a) Subject to Section 5.1(c), Asterias shall be solely responsible for filing,
prosecuting, and maintaining all Asterias Patent Rights. Asterias shall be
responsible for all costs associated with filing, prosecuting, and maintaining
such Asterias Patent Rights.




(b) BioTime and its sublicensees under this Agreement, including ESI, shall
reasonably cooperate with Asterias with respect to providing such information or
taking such other actions as may be mutually agreed by the Parties in writing in
order to protect each Party’s rights in the Asterias Patent Rights in connection
with requirements or provisions of applicable laws in local jurisdictions.




(c) To the extent permitted by Asterias’s contractual obligations to Third
Parties, including without limitations obligations under the certain Exclusive
License and Alliance Agreement to GE Healthcare UK Limited, dated June 29, 2009,
and all its subsequent amendments, in the event that Asterias decides to forego
prosecution or maintenance of a patent or patent application included in
Asterias Patent Rights, Asterias shall use commercially reasonable efforts to
provide written notice to BioTime at least thirty (30) days prior to the final
deadline for taking a necessary step to continue to prosecute or maintain the
applicable Patent (such notice, the “Assumption Notice”). Upon receipt of such
Assumption Notice, BioTime will have the option of assuming responsibility for
such prosecution and maintenance at its sole expense. If BioTime elects to
assume responsibility for prosecution and maintenance pursuant to this Section
5.1(c), BioTime shall notify Asterias in writing of such election within thirty
(30) days (or such shorter period requested where the final deadline is in less
than thirty (30) days or Asterias will be required to incur significant expense
to continue or maintain a Patent) following such Assumption Notice from
Asterias, and Asterias shall either:

 
Page 9 of 50

--------------------------------------------------------------------------------




(i) withdraw its decision to abandon and continue prosecuting or maintaining
such patent at its expense; or




(ii) assign its entire right, title, and interest in such patent to BioTime;
provided that Asterias shall:




(A) retain (and is hereby granted) a license with respect to the applicable
patent consistent with Section 2.2, and




(B) have no other obligation thereby to assign any related patents or patent
applications, including any patents or patent applications in such assigned
patent’s family.



For avoidance of doubt, if BioTime does not notify Asterias of its election in
writing within thirty (30) days following the applicable Assumption Notice from
Asterias (or such shorter period as specified in Section 5.1(c), BioTime shall
be deemed to have elected to not assume responsibility for prosecution and
maintenance pursuant to this Section 5.1 and Asterias may abandon such patent or
decide not to abandon such patent.



5.2 Patent Prosecution and Maintenance by BioTime.




(a) Subject to Section 5.2(c), BioTime shall be solely responsible for filing,
prosecuting, and maintaining all BioTime Patent Rights. BioTime shall be
responsible for all costs associated with filing, prosecuting, and maintaining
such BioTime Patent Rights.




(b) Asterias and its sublicensees under this Agreement shall reasonably
cooperate with BioTime with respect to providing such information or taking such
other actions as may be mutually agreed by the Parties in writing in order to
protect each Party’s rights in the BioTime Patent Rights in connection with
requirements or provisions of applicable laws in local jurisdictions.




(c) To the extent permitted by BioTime’s contractual obligations to Third
Parties, and in the event that BioTime decides to forego prosecution or
maintenance of a patent or patent application included in BioTime Patent Rights,
BioTime shall use commercially reasonable efforts to provide an Assumption
Notice to Asterias. Upon receipt of such Assumption Notice, Asterias will have
the option of assuming responsibility for such prosecution and maintenance at
its sole expense. If Asterias elects to assume responsibility for prosecution
and maintenance pursuant to this Section 5.2(c), Asterias shall notify BioTime
in writing of such election within thirty (30) days (or such shorter period
requested where the final deadline is in less than thirty (30) days or BioTime
will be required to incur significant expense to continue or maintain a Patent)
following such Assumption Notice from BioTime, and BioTime shall either:

 
Page 10 of 50

--------------------------------------------------------------------------------




(i) withdraw its decision to abandon and continue prosecuting or maintaining
such patent at its expense; or




(ii) assign its entire right, title, and interest in such patent to Asterias;
provided that BioTime shall:




(A) retain (and is hereby granted) a license with respect to the applicable
patent consistent with Section 2.1, and




(B) have no other obligation thereby to assign any related patents or patent
applications, including any patents or patent applications in such assigned
patent’s family.



For avoidance of doubt, if Asterias does not notify BioTime of its election in
writing within thirty (30) days following the applicable Assumption Notice from
BioTime (or such shorter period as specified in Section 5.2(c)), Asterias shall
be deemed to have elected to not assume responsibility for prosecution and
maintenance pursuant to this Section 5.2 and BioTime may abandon such patent or
decide not to abandon such patent.



5.3 Patent Prosecution and Maintenance by ESI.




(a) Subject to Section 5.3(c), ESI shall be solely responsible for filing,
prosecuting, and maintaining all ESI Patent Rights. ESI shall be responsible for
all costs associated with filing, prosecuting, and maintaining such ESI Patent
Rights.




(b) Asterias and its sublicensees under this Agreement shall reasonably
cooperate with ESI with respect to providing such information or taking such
other actions as may be mutually agreed by the Parties in writing in order to
protect each Party’s rights in the ESI Patent Rights in connection with
requirements or provisions of applicable laws in local jurisdictions.




(c) To the extent permitted by ESI’s contractual obligations to Third Parties,
and in the event that ESI decides to forego prosecution or maintenance of a
patent or patent application included in ESI Patent Rights, ESI shall use
commercially reasonable efforts to provide an Assumption Notice to Asterias.
Upon receipt of such Assumption Notice, Asterias will have the option of
assuming responsibility for such prosecution and maintenance at its sole
expense. If Asterias elects to assume responsibility for prosecution and
maintenance pursuant to this Section 5.3(c), Asterias shall notify ESI in
writing of such election within thirty (30) days (or such shorter period
requested where the final deadline is in less than thirty (30) days or ESI will
be required to incur significant expense to continue or maintain a Patent)
following such Assumption Notice from ESI, and ESI shall either:




(i) withdraw its decision to abandon and continue prosecuting or maintaining
such patent at its expense; or

 
Page 11 of 50

--------------------------------------------------------------------------------




(ii) assign its entire right, title, and interest in such patent to Asterias;
provided that ESI shall:




(A) retain (and is hereby granted) a license with respect to the applicable
patent consistent with Section 2.1, and




(B) have no other obligation thereby to assign any related patents or patent
applications, including any patents or patent applications in such assigned
patent’s family.



For avoidance of doubt, if Asterias does not notify ESI of its election in
writing within thirty (30) days following the applicable Assumption Notice from
ESI (or such shorter period as specified in Section 5.3(c)), Asterias shall be
deemed to have elected to not assume responsibility for prosecution and
maintenance pursuant to this Section 5.3 and ESI may abandon such patent or
decide not to abandon such patent.



5.4 Patent Infringement by Third Parties.




(a) If a Party learns of any infringement of any patent licensed under this
Agreement, then that Party shall promptly provide the other Parties with
reasonable evidence of infringement in writing.




(b) As among Asterias, BioTime, and ESI with regard to Asterias Patent Rights,
Asterias will have the right, but not the obligation to bring a patent
infringement suit. BioTime and ESI shall cooperate with Asterias in litigation
proceedings instituted hereunder but at the expense of Asterias. Asterias will
control litigation, except that BioTime or ESI may at its own expense join in
the suit. BioTime and ESI may be represented by counsel of their choice and at
their sole expense in any suit brought by Asterias. Any recovery or settlement
received in connection with any suit with regard to Asterias Patent Rights will
be awarded to Asterias and may be shared in accordance with any future agreement
entered into by the Parties. Without limiting the foregoing, BioTime will have
the right, but not the obligation, to request for Asterias to commence and
prosecute patent infringement lawsuits with respect to certain Asterias Patent
Rights pursuant to subsection (e) of this Section 5.4.




(c) As among BioTime, ESI, and Asterias with regard to BioTime Patent Rights,
BioTime will have the right, but not the obligation to bring a patent
infringement suit. Asterias shall cooperate with BioTime in litigation
proceedings instituted hereunder but at the expense of BioTime. BioTime will
control litigation, except that Asterias may at its own expense join in the
suit. Asterias may be represented by counsel of its choice and at Asterias’s
sole expense in any suit brought by BioTime. Any recovery or settlement received
in connection with any suit with regard to BioTime Patent Rights will be awarded
to BioTime and may be shared in accordance with any future agreement entered
into by the Parties.




(d) As among BioTime, ESI, and Asterias with regard to ESI Patent Rights, ESI
will have the right, but not the obligation to bring a patent infringement suit.
Asterias shall cooperate with ESI in litigation proceedings instituted hereunder
but at the expense of ESI. ESI will control litigation, except that Asterias may
at its own expense join in the suit. Asterias may be represented by counsel of
its choice and at Asterias’s sole expense in any suit brought by ESI. Any
recovery or settlement received in connection with any suit with regard to ESI
Patent Rights will be awarded to ESI and may be shared in accordance with any
future agreement entered into by the Parties.

 
Page 12 of 50

--------------------------------------------------------------------------------




(e) Subject to Section 5.4(f) below, BioTime will have the right, but not the
obligation, to request for Asterias to commence and prosecute one or more patent
infringement lawsuits or administrative proceedings against one or more third
parties with respect to the Asterias Patent Rights identified in Schedule F
(“Request For Mandatory Enforcement”). BioTime may exercise such right by
submitting to Asterias a written request identifying the alleged infringing
party or parties and the basis for the infringement claim. BioTime shall also
provide Asterias with such additional information concerning the basis for the
claim of infringement as Asterias may reasonably request, provided that such
information (i) is in BioTime’s possession or control or can be obtained by
BioTime without unreasonable cost, expense, or delay, and (ii) is necessary for
the initiation or prosecution of the case. Upon BioTime’s Request For Mandatory
Enforcement, Asterias agrees that it shall, pursuant to the terms of this
paragraph and subject to Section 5.4(f), commence and prosecute one or more
patent infringement lawsuits against the alleged infringing party or parties
identified by BioTime based on the infringement claim provided by BioTime.
BioTime shall also have the right to request for Asterias to commence and
prosecute an appeal, or to respond to any appeal filed by any third party, of
any court order or judgment arising from any lawsuit instituted at BioTime’s
Request For Mandatory Enforcement or by Asterias pursuant to this Agreement with
respect to the Asterias Patent Rights identified in Schedule F (“Request For
Mandatory Appeal”). Upon BioTime’s Request For Mandatory Appeal, Asterias agrees
that it shall, pursuant to the terms of this paragraph and subject to Section
5.4(f), commence, prosecute or otherwise respond to an appeal so requested by
BioTime. Such litigations and appeals will be conducted by counsel selected by
Asterias after reasonable consultation with BioTime. If mutually agreed by the
Parties, and provided that no conflict of interest exists that cannot be
resolved or waived, such counsel may jointly represent BioTime and Asterias in
connection with such litigations and appeals. In the alternative, BioTime may be
separately represented by another counsel of BioTime’s choice. BioTime and
Asterias shall cooperate in a prompt and timely manner, at BioTime’s expense, in
any litigations and appeal proceedings initiated pursuant to this subsection
(e), including, without limitation, cooperating in good faith in prosecuting,
defending, and settling such litigations and appeal proceedings. BioTime shall
provide reimbursement for all costs and expenses incurred by Asterias in
connection with any lawsuit brought pursuant to this subsection (e), and any
appeal thereof to the extent that BioTime has first provided a Request for
Mandatory Appeal. Costs and expenses that are reimbursable pursuant to this
subsection (e) shall include, without limitation, all court costs, litigation
expenses, legal fees, costs of litigation support services, reimbursement for
reasonable lost management productivity, and any other incidental costs incurred
by Asterias as a result of such legal proceedings. Any recovery or settlement
received in connection with any such proceedings will belong entirely to BioTime
and Asterias will pay over or otherwise assign to BioTime all of Asterias’
right, title and interest thereto. Asterias shall not, without BioTime’s prior
written consent, enter into any settlement or compromise of any claim, or
release any third party from any claim or counterclaim, brought at BioTime’s
request pursuant to this subsection (e). For clarity, nothing herein shall limit
the rights of Asterias pursuant to subsection (b) of this Section 5.4, and
Asterias expressly reserves the right to, at any time and in its sole discretion
and expense, initiate patent infringement suits with respect to any of the
Asterias Patent Rights identified in Schedule F without the prior request or
involvement of BioTime.

 
Page 13 of 50

--------------------------------------------------------------------------------




(f) Following a Request For Mandatory Enforcement or a Request For Mandatory
Appeal by BioTime pursuant to Section 5.4(e), Asterias may, in its sole
discretion and in lieu of initiating and carrying out the legal proceedings
contemplated by Section 5.4(e), orin lieu ofdefending against any counterclaims
or counter lawsuits brought against Asterias as a result of any lawsuit or
appeal proceeding contemplated bySection 5.4(e), elect to assign ownership of
any or all of the Asterias Patent Rights identified in Schedule F to BioTime.
Any such assignment would be subject to a retained license by Asterias (and its
licensees) to continue using and practicing the applicable Asterias Patent
Rights in the same manner in which they were using and practicing such Asterias
Patent Rights prior to the assignment. In the event that Asterias elects to
carry out such an assignment, the Parties would diligently and in good faith
negotiate commercially reasonable assignment documentation. Following the
assignment, Asterias would have no further responsibility for initiating and
carrying out legal proceedings involving the assigned Asterias Patent Rights,
unless otherwise agreed in the applicable assignment documentation.




5.5 Allegation of Infringement by Third Parties. Each Party shall promptly
notify the other in writing upon receipt of a written allegation of infringement
of any Third Party patent where that allegation is based solely and directly
based on the exercise of either Party or their permitted licensees of any rights
pursuant to this Agreement. Each Party shall be solely responsible for
responding to any claim or allegation of infringement made by a Third Party
against such Party based on its post-Effective-Date actions or activities.




5.6 Patent Marking. Each Party shall mark all products made, used or sold under
the licenses granted under terms of this Agreement, or their containers, in
accordance with the applicable patent marking laws.



ARTICLE 6. REPRESENTATIONS AND WARRANTIES



6.1 By Asterias. Asterias represents, warrants and covenants that, as of the
Effective Date:




(a) Asterias has delivered a true and complete copy of each of the Asset
Contribution Agreement and the Royalty Agreement to BioTime;

 
Page 14 of 50

--------------------------------------------------------------------------------




(b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of Asterias;




(c) Asterias is, to its knowledge, the true and lawful exclusive owner of the
Asterias Patent Rights set forth on Schedule A, including all rights and
interests herein granted;




(d) Asterias has the right and authority to grant the rights and licenses
granted to BioTime under this Agreement;




(e) Asterias has not granted any right, license or interest in, to or under the
Asterias Patent Rights inconsistent with the rights, license and interests
granted to BioTime in this Agreement, and Asterias shall not grant during the
term of this Agreement any right, license or interest in, to or under the
Asterias Patent Rights that is inconsistent with the rights, licenses and
interests granted to BioTime hereunder; and




(f) There is no pending or, to Asterias’s knowledge, threatened Third Party
lawsuit, claim, action or demand against Asterias that relates to the use of any
product or practice of any method under the Asterias Patent Rights.




6.2 By BioTime. BioTime represents, warrants and covenants that, as of the
Effective Date:




(a) BioTime is the true and lawful exclusive owner of the BioTime Patent Rights
set forth on Schedules B and C, including all rights and interests herein
granted;




(b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of BioTime;




(c) BioTime has the right and authority to grant the rights and licenses granted
to Asterias under this Agreement;




(d) BioTime has not granted any right, license or interest in, to or under the
BioTime Patent Rights inconsistent with the rights, license and interests
granted to Asterias in this Agreement, and BioTime shall not grant during the
term of this Agreement any right, license or interest in, to or under the
BioTime Patent Rights that is inconsistent with the rights, licenses and
interests granted to Asterias hereunder; and




(e) There is no pending or, to BioTime’s knowledge, threatened third party
lawsuit, claim, action or demand against BioTime that relates to the use of any
product or practice of any method under the BioTime Patent Rights.




6.3 By ESI. ESI represents, warrants and covenants that, as of the Effective
Date:




(a) ESI is the true and lawful exclusive owner of the ESI Patent Rights set
forth on Schedule D, including all rights and interests herein granted;

 
Page 15 of 50

--------------------------------------------------------------------------------




(b) The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of ESI;




(c) ESI has the right and authority to grant the rights and licenses granted to
Asterias under this Agreement;




(d) ESI has not granted any right, license or interest in, to or under the ESI
Patent Rights inconsistent with the rights, license and interests granted to
Asterias in this Agreement; and




(e) There is no pending or, to ESI’s knowledge, threatened third party lawsuit,
claim, action or demand against ESI that relates to the use of any product or
practice of any method under the ESI Patent Rights.




6.4 No Implied Warranties. Nothing in this Agreement is or shall be construed
as:




(a) a warranty or representation as to the validity or scope of the Asterias
Patent Rights, the BioTime Patent Rights, or the ESI Patent Rights;




(b) an obligation to bring or prosecute actions or suits against third parties
for infringement of the Asterias Patent Rights, the BioTime Patent Rights, or
the ESI Patent Rights; or




(c) granting by implication, estoppel, or otherwise any licenses or rights under
patents or other rights of Asterias, BioTime, ESI, or Third Parties other than
expressly provided herein.




6.5 Disclaimer of Warranty; Limitation of Liability. Except as explicitly, set
for the herein, no party makes any warranty, express or implied, with respect to
the patents licensed hereunder; including any warranty of merchantability or
fitness for any particular purpose or that the licensed patents do not infringe
any patents or as to the scope of protection that may be afforded by any patent
rights licensed hereunder. Under no circumstances shall any party be liable for
special, incidental or consequential damages of any kind, even if advised of the
possibility of such damages.



ARTICLE 7. TERM AND TERMINATION OF LICENSE



7.1 Term. The term of this Agreement shall begin on the Effective Date and shall
expire on the expiration of the last claim within the Asterias Patents Rights or
BioTime Patent Rights licensed or sublicensed hereunder, unless earlier
terminated in accordance with this Article 7.




7.2 Termination by Asterias.




(a) Asterias shall have the right to terminate the license granted to BioTime
and ESI under Article 2 and its associated obligations, if BioTime, ESI, or
sublicensees/licensees materially breach this Agreement, and fail to cure such
breach within thirty (30) days after written notice from Asterias specifying the
nature of such breach.

 
Page 16 of 50

--------------------------------------------------------------------------------




(b) Asterias shall have the right to terminate the license granted to it under
Article 2, and its associated rights, in whole or as to any portion of the
BioTime Patent Rights or the ESI Patent Rights upon written notice to BioTime
and/or ESI.




7.3 Termination by BioTime or ESI.




(a) BioTime or ESI shall have the right to terminate the license granted to
Asterias under Article 2 and its associated obligations, if Asterias or
sublicensees/licensees materially breach this Agreement, and fail to cure such
breach within thirty (30) days after written notice from BioTime or ESI, as
applicable, specifying the nature of such breach.




(b) BioTime shall have the right to terminate the license granted to it under
Article 2, and its associated rights, in whole or as to any portion of the
Asterias Patent Rights upon written notice to Asterias.




7.4 Equitable Relief. The Parties acknowledge that monetary damages may not be a
sufficient remedy for material breach of this Agreement and that the
non-breaching Party shall be entitled, without waiving any other rights or
remedies, to such injunctive or equitable relief as may be deemed proper by a
court of competent jurisdiction including specific performance of the other
Party’s obligations hereunder.




7.5 Sublicenses/Licenses. Unless terminated pursuant to Sections 7.2 or 7.3, the
licenses granted to the non-breaching Party under this Agreement, including any
sublicensees/licensees provided for under this Agreement entered into by such
Party, shall run to the end of the enforceable term of the relevant patents
licensed pursuant to this Agreement. The sublicenses/licenses provided for under
this Agreement entered into by the breaching Party may be either terminated or
allowed to survive termination of the breaching Party’s licenses hereunder at
the sole discretion of the non-breaching Party; provided however, that any
BioTime/ESI Naked Sublicenses granted by BioTime to a Named Affiliate pursuant
to Section 2.4(b) of this Agreement shall survive termination of this Agreement.




7.6 Survival on Expiration. The following shall survive the expiration of this
Agreement – Articles 1, 8, 9, and Sections 2.4(b)(as applicable), 7.5, 7.6,
10.1-10.4, and 10.6-10.9. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

 
Page 17 of 50

--------------------------------------------------------------------------------



ARTICLE 8. NOTICES



8.1 Correspondence. Any notice or payment required to be given to either Party
under this Agreement shall be deemed to have been properly given and effective:
(a) on the date of delivery if delivered in person, or (b) three (3) days after
mailing if mailed by first-class or certified mail, postage paid, to the
respective addresses given below, or to such other address as is designated by
written notice given to the other party.



If sent to Asterias:
Asterias Biotherapeutics, Inc.
6300 Dumbarton Circle
Fremont, CA 94555
Attention: Pedro Lichtinger, President and CEO


With a copy to:
Dentons US LLP,
1221 Avenue of the Americas,
New York, NY 10020-1089
Attention: Jeffrey A. Baumel


If sent to BioTime:
BioTime, Inc.
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:Mr. Adi Mohanty, CEO


If sent to ESI:
ES Cell International Pte Ltd
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:Dr. Michael D. West, CEO


ARTICLE 9. CONFIDENTIALITY AND PUBLICATION



9.1 Treatment of Confidential Information. Each Party agrees that it will keep
the Confidential Information of the other Party in strict confidence, applying
the same degree of care that it applies to protect its own Confidential
Information from disclosure to others, and that it will not deliberately
disclose, communicate or publish any of the Confidential Information to any
person or entity, nor use any of the Confidential Information it receives,
acquires, or obtains from the disclosing Party except as specifically provided
for in this Agreement without first obtaining the written consent of the
disclosing Party. The Parties shall employ all reasonable efforts to maintain as
confidential and not reveal or disclose to any third party any Confidential
Information disclosed for the purposes of this Agreement without first obtaining
the written consent of the disclosing Party. In addition, the parties agree not
to use, except as needed for the purposes of this Agreement, any Confidential
Information without first obtaining the written consent of the disclosing Party.

 
Page 18 of 50

--------------------------------------------------------------------------------




9.2 Term of Obligation. The obligation to maintain the Confidential Information
of the disclosing Party shall continue for a period ending five (5) years from
the termination or expiration date of this Agreement, unless otherwise agreed to
by the Parties.




9.3 Exceptions. The foregoing restriction shall not apply to such of the
Confidential Information that the receiving Party can document: (i) at the time
of the disclosure was publicly available, or after the disclosure becomes a part
of the public domain through no act or omission by the receiving Party; (ii)
was, prior to the time of the disclosure, in the receiving Party’s possession
and not subject to any obligation to a third party of non-disclosure, as shown
by the receiving Party’s written records; (iii) was subsequently received by the
receiving Party from a Third Party free of any obligation of non-disclosure
imposed on or by the Third Party; or (iv) was developed by the receiving Party
independently of, and without reference to Confidential Information.




9.4 Permitted Disclosures. (a) Each Party may disclose Confidential Information
received from the other Party to Third Parties having a need to know the
Confidential Information for a legitimate business purpose of the receiving
Party, provided any such Third Party executes a non-disclosure agreement with
terms at least as restrictive as those herein. Each Party shall immediately
advise their employees, and others to whom the other Party’s Confidential
Information is disclosed, of their strict obligations under this Agreement. Each
Party shall take all reasonably necessary steps to insure that the
confidentiality of the Confidential Information is securely maintained and that
the Confidential Information is used only as permitted under this Agreement.
Each Party may disclose Confidential Information received from the other Party
as is required by a valid court order to be disclosed, provided, however, that
the receiving Party has provided prompt written notice to the disclosing Party,
made a reasonable effort to obtain a protective or other order maintaining the
confidentiality of disclosing Party’s Confidential Information, and taken
reasonable steps to enable the disclosing Party to seek a protective order or
otherwise prevent disclosure of such Confidential Information. Any mutually
agreed public statement as permitted in Section 10.2 below that may include
Confidential Information shall constitute a permitted disclosure.



(b) Notwithstanding anything to the contrary in this Agreement, including,
without limitation the terms and conditions included in Sections 9.1 through 9.4
(a), (i) a Party shall be entitled to disclose to end users of products and
services any non-confidential technical, scientific and other information
reasonably necessary for the end user to use such products and services; and (2)
the Parties may disclose the non-confidential terms of this Agreement to
investors or potential investors, potential business partners, potential
sublicensees and assignees, potential co-developers, manufacturers, marketers,
or distributors of products and processes, and in any prospectus, offering,
memorandum, or other document or filing required by applicable securities laws
or other applicable law or regulation.
 
Page 19 of 50

--------------------------------------------------------------------------------



(c) Each Party shall provide the other Party with reasonable advance written
notice of any other press release or other public disclosure of this Agreement;
provided, that the Parties acknowledge that a Party may be required to make
immediate or prompt disclosure of the occurrence of material events concerning
the Agreement, such as (by way of example only) an action, order, or
determination by the FDA or other regulatory agency or authority. A Party may
summarize this Agreement, excluding confidential portions in any registration
statement, prospectus, or report filed with the Securities and Exchange
Commission (“SEC”) or any other securities regulatory agency or authority. If a
Party determines that it is required to file a copy of this Agreement or any
portion of this Agreement with the SEC or any other securities regulatory agency
or authority, the Parties shall confer and determine which portions, if any, of
this Agreement should be subject to an application requesting confidential
treatment, and a Party shall file this Agreement or any relevant portion subject
to such application in accordance with the applicable rules and regulations of
the SEC or such other agency or authority; provided, that any portion of this
Agreement that is initially redacted from such filing under such application may
be filed in its entirety and otherwise disclosed in a registration statement,
prospectus, or report if so required by the SEC or other agency or authority.


(d) This Agreement may be disclosed by a Party under a confidentiality
agreement, without the prior consent of the other Party, to any actual or
prospective investor, lender, underwriter, or acquirer of the Party or any
parent or subsidiary of the Party, or any actual or potential acquirer of the
portion of the business to which this Agreement relates. Additionally, the text
of any press release, shareholders’ report or other communication to be
published or disclosed in any way by or on behalf of a Party by or in the media
concerning the other Party, the subject matter of this Agreement or concerning
this Agreement itself, other than as required by law or by any regulatory or
government authority or the rules of the SEC or any other regulatory agency or
authority, or any securities exchange, shall be submitted to the other Party at
least five (5) business days in advance of publication or disclosure for
approval. Such approval not to be unreasonably withheld; provided, that
disclosure that repeats or restates prior public disclosure permitted by this
Agreement need not be submitted to a Party for approval.



9.5 Injunctive Relief. The Parties acknowledge and agree that any breach of the
confidentiality obligations imposed by this Article 9 will constitute immediate
and irreparable harm to the disclosing Party and/or its successors and assigns,
which cannot adequately and fully be compensated by money damages and will
warrant, in addition to all other rights and remedies afforded by law,
injunctive relief, specific performance, and/or other equitable relief. The
disclosing Party’s rights and remedies hereunder are cumulative and not
exclusive. The disclosing Party shall also be entitled to receive from the
receiving Party the costs of enforcing this Article 9, including reasonable
attorneys’ fees and expenses of litigation.




9.6 Effect of Termination. Upon termination or expiration of this Agreement, or
upon the request of the disclosing Party at any time, the receiving Party shall
promptly return to the disclosing Party, at its request, all copies of
Confidential Information received from the disclosing Party, and shall return or
destroy, and document the destruction of, all summaries, abstracts, extracts, or
other documents which contain any Confidential Information of the disclosing
Party in any form.

 
Page 20 of 50

--------------------------------------------------------------------------------




9.7 Survival. The obligations of the Parties under this Article 9 shall survive
any expiration or termination of this Agreement.



ARTICLE 10. MISCELLANEOUS PROVISIONS



10.1 Assignability. No Party shall assign this Agreement or the licenses granted
herein except (i) with the prior written consent of the other Parties; (ii) as
part of a sale or transfer of all or substantially all of the entire business of
the Party relating to this Agreement, or (iii) to an Affiliate; and in each case
of any assignment under subsections (ii) and (iii) in this paragraph, provided
that the acquirers of rights in this Agreement and the assigning Party shall
notify the other Parties to this Agreement no later than thirty days after any
such assignment of this Agreement.




10.2 Use of Names. No Party shall use the name, trade name, trademark, or the
logo of any other Party in any publicity, news release, or other announcement or
comment without the prior written consent of the other Party, except as required
by law.




10.3 No Waiver. No waiver by any Party of any breach or default of any covenant
or agreement set forth in this Agreement shall be deemed a waiver as to any
subsequent and/or similar breach or default.




10.4 Governing Laws. This agreement shall be interpreted and construed in
accordance with the laws of the state of Delaware, but the scope and validity of
any patent or patent application shall be governed by the applicable laws of the
country of the patent or patent application.




10.5 Force Majeure. A Party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters. When such events have abated, the non-performing Party’s obligations
herein shall resume.




10.6 Headings. The headings of the several sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.




10.7 Entire Agreement. This Agreement and the certain Share Transfer Agreement
dated February 16, 2016 embodies the entire understanding of the parties and
supersedes all previous communications, representations or understandings,
either oral or written, between the parties relating to the subject matter
hereof.

 
Page 21 of 50

--------------------------------------------------------------------------------




10.8 Amendments. No amendment or modification of this Agreement shall be valid
or binding on the parties unless made in writing and signed on behalf of each
Party.




10.9 Severability. In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.



[The next page is the signature page.]
 
Page 22 of 50

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Asterias, BioTime and ESI have executed this Agreement, in
triplicate originals, by their respective and duly authorized officers on the
day and year written.


Asterias Biotherapeutics, Inc.
 
BioTime, Inc.
         
By:
/s/Pedro Lichtinger
 
By:
/s/Michael D. West
 
    Pedro Lichtinger
   
    Michael D. West
         
Title: President and Chief Executive Office
 
Title: Co-Chief Executive Officer
               
By:
/s/Aditya Mohanty
       
    Aditya Mohanty
               
Title: Co-Chief Executive Officer



ES Cell International Pte Ltd
       
By:
/s/Aditya Mohanty
       
Title:
CEO
 

 
Page 23 of 50

--------------------------------------------------------------------------------



Schedule A


List of Patents and Patent Application - Asterias Patent Rights


FILE #
TITLE
COUNTRY
STATUS
APPLICATION #
DATE FILED
061/005
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
United States of America
Issued
09/530,346
29-Aug-00
061/006D
Feeder-Free Culture Method for Embryonic Stem Cells
United States of America
Issued
10/330,873
24-Dec-02
061/235AU
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
Australia
Issued
1277199
23-Oct-98
061/236CA
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
Canada
Issued
2,307,807
23-Oct-98
061/238JP
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
Japan
Issued
2000517062
23-Oct-98
061/239JP D
Methods and Materials for the Growth of Primate-Derived Primordial Stem Cells in
Feeder-Free Culture
Japan
Issued
2000185486
23-Oct-98
090/004D
Use of TGF Beta Superfamily Antagonists to Make Dopaminergic Neurons from
Embryonic Stem Cells
United States of America
Issued
11/010,230
10-Dec-04
090/005C
Neural Cell Populations from Primate Pluripotent Stem Cells
United States of America
Issued
12/477,726
3-Jun-09
090/006C
Use of TGF Beta Superfamily Antagonists and Neurotrophins to Make Neurons from
Embryonic Stem Cells
United States of America
Issued
12/500,998
10-Jul-09

 
Page 24 of 50

--------------------------------------------------------------------------------





090/007C
Neural Cell Populations from Primate Pluripotent Stem Cells
United States of America
Pending
13/561,296
30-Jul-12
091/004
cDNA Libraries Reflecting Gene Expression During Growth and Differentiation of
Human Pluripotent Stem Cells
United States of America
Issued
09/688,031
10-Oct-00
091/009C
Use of Human Embryonic Stem Cells for Drug Screening and Toxicity Testing
United States of America
Issued
10/039,956
23-Oct-01
091/011P
Embryonic Stem Cells Having Genetic Modifications
United States of America
Issued
10/948,956
24-Sep-04
091/030P
Culture System for Rapid Expansion of Human Embryonic Stem Cells
United States of America
Issued
10/235,094
4-Sep-02
091/031D
Medium for Growing Human Embryonic Stem Cells
United States of America
Issued
10/873,922
21-Jun-04
091/033P
Medium for Growing Human Embryonic Stem Cells
United States of America
Issued
10/949,181
24-Sep-04
091/037C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
United States of America
Issued
12/170,219
9-Jul-08
091/038C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
United States of America
Issued
12/710,078
22-Feb-10
091/039C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
United States of America
Issued
12/763,884
20-Apr-10
091/040C
Culture System for Rapid Expansion of Human Embryonic Stem Cells
United States of America
Pending
13/323,567
12-Dec-11
091/051
Suspension Culture of Human Embryonic Stem Cells
United States of America
Allowed
11/917,993
4-Mar-08
091/201AU
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
Australia
Issued
11128/01
11-Jan-01
091/202IL
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
Israel
Issued
141742
10-Jan-01

 
Page 25 of 50

--------------------------------------------------------------------------------





091/204JP D
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
Japan
Issued
2001138021
10-Jan-01
091/205SG
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
Singapore
Issued
2001014133
10-Jan-01
091/206IN
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
India
Issued
00361CHENP2001
10-Jan-01
091/207CA
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
Canada
Issued
2,388,811
10-Jan-01
091/212IL D
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
Israel
Issued
177324
10-Jan-01
091/217IN D2
Techniques for Growth and Differentiation of Human Pluripotent Stem Cells
India
Issued
4588CHENP2006
10-Jan-01
091/301AU
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Australia
Issued
2002323593
5-Sep-02
091/302CA
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Canada
Issued
2,459,957
5-Sep-02
091/303UK
Culture System for Rapid Expansion of Human Embryonic Stem Cells
United Kingdom
Issued
4049102
5-Sep-02
091/305IL
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Israel
Issued
160403
5-Sep-02
091/306JP
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Japan
Issued
2003525623
5-Sep-02
091/307SG
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Singapore
Issued
2004009247
5-Sep-02
091/315IL D
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Israel
Pending
204178
5-Sep-02
091/316JP D
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Japan
Pending
2009271501
5-Sep-02
091/318JP D3
Culture System for Rapid Expansion of Human Embryonic Stem Cells
Japan
Pending
2015-003889
5-Sep-02

 
Page 26 of 50

--------------------------------------------------------------------------------





091/401CA
Medium for Growing Human Embryonic Stem Cells
Canada
Pending
2,573,437
13-Jul-05
091/402AT
Medium for Growing Human Embryonic Stem Cells
Austria
Issued
57752941
13-Jul-05
091/402CH
Medium for Growing Human Embryonic Stem Cells
Switzerland
Issued
57752941
13-Jul-05
091/402DE
Medium for Growing Human Embryonic Stem Cells
Germany
Issued
57752941
13-Jul-05
091/402EP
Medium for Growing Human Embryonic Stem Cells
European Patent Office
Issued
57752941
13-Jul-05
091/402FR
Medium for Growing Human Embryonic Stem Cells
France
Issued
57752941
13-Jul-05
091/402IE
Medium for Growing Human Embryonic Stem Cells
Ireland
Issued
57752941
13-Jul-05
091/402SE
Medium for Growing Human Embryonic Stem Cells
Sweden
Issued
57752941
13-Jul-05
091/403AU
Medium for Growing Human Embryonic Stem Cells
Australia
Issued
2005271723
13-Jul-05
091/404UK
Medium for Growing Human Embryonic Stem Cells
United Kingdom
Issued
7027931
13-Jul-05
091/405IL
Medium for Growing Human Embryonic Stem Cells
Israel
Issued
180447
13-Jul-05
091/406SG
Medium for Growing Human Embryonic Stem Cells
Singapore
Issued
2007001605
13-Jul-05
091/407HK
Medium for Growing Human Embryonic Stem Cells
Hong Kong
Issued
71109966
13-Jul-05
091/408EP D
Medium for Growing Human Embryonic Stem Cells
European Patent Office
Pending
101807592
13-Jul-05
091/501AU
Suspension Culture of Human Embryonic Stem Cells
Australia
Issued
2006262369
20-Jun-06

 
Page 27 of 50

--------------------------------------------------------------------------------





091/502CA
Suspension Culture of Human Embryonic Stem Cells
Canada
Pending
2,613,369
20-Jun-06
091/503EP
Suspension Culture of Human Embryonic Stem Cells
European Patent Office
Pending
67851857
20-Jun-06
091/504GB
Suspension Culture of Human Embryonic Stem Cells
United Kingdom
Issued
8003659
20-Jun-06
091/505IL
Suspension Culture of Human Embryonic Stem Cells
Israel
Issued
188264
20-Jun-06
091/506IN
Suspension Culture of Human Embryonic Stem Cells
India
Pending
81CHENP2008
20-Jun-06
091/507JP
Suspension Culture of Human Embryonic Stem Cells
Japan
Issued
2008518312
20-Jun-06
091/508KR
Suspension Culture of Human Embryonic Stem Cells
Republic of Korea
Pending
1.02E+12
20-Jun-06
091/509SG
Suspension Culture of Human Embryonic Stem Cells
Singapore
Issued
2007188667
20-Jun-06
091/510CN
Suspension Culture of Human Embryonic Stem Cells
China
Pending
2.01E+12
20-Jun-06
091/511HK
Suspension Culture of Human Embryonic Stem Cells
Hong Kong
Issued
81027198
20-Jun-06
091/512AU D
Suspension Culture of Human Embryonic Stem Cells
Australia
Pending
2012203350
20-Jun-06
091/513JP D
Suspension Culture of Human Embryonic Stem Cells
Japan
Allowed
2013035335
20-Jun-06
091/514KR D2
Suspension Culture of Human Embryonic Stem Cells
Republic of Korea
Pending
10-2015-7014388
20-Jun-06
092/002
Conditioned Media for Propagating Human Pluripotent Stem Cells
United States of America
Issued
09/900,752
6-Jul-01

 
Page 28 of 50

--------------------------------------------------------------------------------





094/004D
Making Neural Cells for Human Therapy or Drug Screening from Human Embryonic
Stem Cells
United States of America
Issued
09/872,183
31-May-01
094/005C
Neural Progenitor Cell Populations
United States of America
Issued
11/281,040
16-Nov-05
094/006C
Neural Progenitor Cell Populations
United States of America
Issued
12/332,783
11-Dec-08
094/007C
Neural Progenitor Cell Populations
United States of America
Pending
13/558,078
25-Jul-12
094/008C
Neural Progenitor Cell Populations
United States of America
Pending
14/217,699
18-Mar-14
094/011P
Screening Small Molecule Drugs Using Neural Cells Differentiated from Human
Embryonic Stem Cells
United States of America
Issued
10/157,288
28-May-02
094/013D
Use of Cyclic AMP and Ascorbic Acid to Produce Dopaminergic Neurons from
Embryonic Stem Cells
United States of America
Issued
11/009,504
10-Dec-04
094/201IN
A Medical Composition Comprising Neural Cells
India
Issued
397MAS2001
16-May-01
094/202AU
Neural Progenitor Cell Populations
Australia
Issued
2001263199
16-May-01
094/203CA
Neural Progenitor Cell Populations
Canada
Issued
2,409,698
16-May-01
094/204CN
Neural Progenitor Cell Populations
China
Issued
01809662X
16-May-01
094/205EP
Neural Progenitor Cell Populations
European Patent Office
Pending
19374636
16-May-01
094/206IL
Neural Progenitor Cell Populations
Israel
Issued
152741
16-May-01
094/207JP
Neural Progenitor Cell Populations
Japan
Pending
2001585312
16-May-01
094/208KR
Neural Progenitor Cell Populations
Republic of Korea
Issued
20027015192
16-May-01
094/209SG
Neural Progenitor Cell Populations
Singapore
Issued
2002066777
16-May-01
094/210GB
Neural Progenitor Cell Populations
United Kingdom
Issued
2293694
16-May-01
094/211HK
Neural Progenitor Cell Populations
Hong Kong
Issued
31081542
16-May-01
094/212JP D
Neural Progenitor Cell Populations
Japan
Issued
2012260896
16-May-01
094/221AU D
Neural Progenitor Cell Populations
Australia
Issued
2004214542
16-May-01

 
Page 29 of 50

--------------------------------------------------------------------------------





094/222D JP
Neural Progenitor Cell Populations
Japan
Pending
2013-268201
16-May-01
094/301AU
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Australia
Issued
2002322270
20-Jun-02
094/302CA
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Canada
Pending
2,451,486
20-Jun-02
094/303CN
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
China
Issued
28151445
20-Jun-02
094/304EP
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
European Patent Office
Pending
27562487
20-Jun-02
094/305GB
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
United Kingdom
Issued
4001673
20-Jun-02
094/306IN
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
India
Issued
2018CHENP2003
20-Jun-02
094/307IL
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Israel
Issued
159324
20-Jun-02
094/308JP
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Issued
2003507255
20-Jun-02
094/309KR
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Republic of Korea
Issued
20037016718
20-Jun-02

 
Page 30 of 50

--------------------------------------------------------------------------------





094/310SG
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Singapore
Issued
2003076015
20-Jun-02
094/311HK
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Hong Kong
Issued
51078082
20-Jun-02
094/312CN D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
China
Issued
2.01E+12
20-Jun-02
094/316IN D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
India
Issued
5529CHENP2007
20-Jun-02
094/318JP D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Issued
2010009966
20-Jun-02
094/319JP D2
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Pending
2012246396
20-Jun-02
094/319JP D3
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Pending
2015-105256
20-Jun-02
096/003
Differentiated Cells Suitable For Human Therapy
United States of America
Issued
09/783,203
13-Feb-01
096/004
Selective Antibody Targeting of Undifferentiated Stem Cells
United States of America
Issued
09/995,419
26-Nov-01
096/007C
Differentiated Cells Suitable For Human Therapy
United States of America
Issued
11/359,341
21-Feb-06
096/009C
Differentiated Cells Suitable For Human Therapy
United States of America
Issued
13/837,522
15-Mar-13

 
Page 31 of 50

--------------------------------------------------------------------------------





096/201AU
Differentiated Stem Cells Suitable for Human Therapy
Australia
Issued
2002237681
26-Nov-01
096/202CA
Differentiated Stem Cells Suitable for Human Therapy
Canada
Issued
2,434,760
26-Nov-01
096/204CH
Differentiated Stem Cells Suitable for Human Therapy
Switzerland
Issued
19864883
26-Nov-01
096/204DE
Differentiated Stem Cells Suitable for Human Therapy
Germany
Issued
19864883
26-Nov-01
096/204EP
Differentiated Stem Cells Suitable for Human Therapy
European Patent Office
Issued
19864883
26-Nov-01
096/204ES
Differentiated Stem Cells Suitable for Human Therapy
Spain
Issued
19864883
26-Nov-01
096/204FR
Differentiated Stem Cells Suitable for Human Therapy
France
Issued
19864883
26-Nov-01
096/204GB
Differentiated Stem Cells Suitable for Human Therapy
United Kingdom
Issued
19864883
26-Nov-01
096/204IE
Differentiated Stem Cells Suitable for Human Therapy
Ireland
Issued
19864883
26-Nov-01
096/204IT
Differentiated Stem Cells Suitable for Human Therapy
Italy
Issued
19864883
26-Nov-01
096/205GB
Differentiated Stem Cells Suitable for Human Therapy
United Kingdom
Issued
3133899
26-Nov-01
096/207IL
Differentiated Cells Suitable for Human Therapy
Israel
Issued
155695
26-Nov-01
096/208IN
Differentiated Stem Cells Suitable for Human Therapy
India
Issued
00782CHENP2003
26-Nov-01
096/211SG
Differentiated Stem Cells Suitable for Human Therapy
Singapore
Issued
2003024254
26-Nov-01
096/213CN D
Differentiated Stem Cells Suitable for Human Therapy
China
Pending
2.01E+12
26-Nov-01

 
Page 32 of 50

--------------------------------------------------------------------------------





096/218IN D
A Modified Population of Cells Differentiated from Primate Pluripotent Stem
(pPS) Cells
India
Pending
1873CHENP2008
26-Nov-01
096/300GB
Selective Antibody Targeting of Undifferentiated Stem Cells
United Kingdom
Issued
1284090
27-Nov-01
097/201AU
Tolerizing Allografts of Pluripotent Stem Cells
Australia
Issued
2002239294
21-Nov-01
097/205GB
Tolerizing Allografts of Pluripotent Stem Cells
United Kingdom
Issued
3133873
21-Nov-01
097/211SG
Tolerizing Allografts of Pluripotent Stem Cells
Singapore
Issued
2003024197
21-Nov-01
098/201AU
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Australia
Issued
2002322379
3-Jul-02
098/202CA
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Canada
Pending
2,453,068
3-Jul-02
098/204CH
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Switzerland
Issued
27563675
3-Jul-02
098/204DE
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Germany
Issued
27563675
3-Jul-02
098/204EP
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
European Patent Office
Issued
27563675
3-Jul-02
098/204ES
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Spain
Issued
27563675
3-Jul-02
098/204FR
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
France
Issued
27563675
3-Jul-02
098/204GB
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
United Kingdom
Issued
27563675
3-Jul-02
098/204IE
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Ireland
Issued
27563675
3-Jul-02
098/204IT
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Italy
Issued
27563675
3-Jul-02
098/205GB
Osteoblasts Derived from Human Embryonic Stem Cells
United Kingdom
Issued
4004818
3-Jul-02

 
Page 33 of 50

--------------------------------------------------------------------------------





098/206IL
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Israel
Issued
159578
3-Jul-02
098/209SG
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Singapore
Issued
200400102
3-Jul-02
098/213CN D
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
China
Allowed
200910152133X
10-Jul-09
098/214HK D
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
Hong Kong
Pending
101078156
3-Jul-02
098/217IN D
Mesenchymal Cells and Osteoblasts from Human Embryonic Stem Cells
India
Issued
2634CHENP2005
3-Jul-02
099/003
Cardiomyocyte Precursors from Human Embryonic Stem Cells
United States of America
Issued
10/193,884
12-Jul-02
099/004P
Process for Making Transplantable Cardiomyocytes from Human Embryonic Stem Cells
United States of America
Issued
10/805,099
19-Mar-04
099/006D
Differentiation Protocol for Making Human Cardiomyocytes
United States of America
Issued
11/040,691
21-Jan-05
099/031
Direct Differentiation Method for Making Cardiomyocytes from Human Embryonic
Stem Cells
United States of America
Issued
11/086,709
21-Mar-05
099/032C
Direct Differentiation Method for Making Cardiomyocytes from Human Embryonic
Stem Cells
United States of America
Issued
12/210,779
15-Sep-08
099/033C
Differentiation Protocol for Making Human Cardiomyocytes
United States of America
Issued
12/234,916
22-Sep-08
099/041
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
United States of America
Allowed
11/471,916
20-Jun-06
099/201AU
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Australia
Issued
2002313670
12-Jul-02

 
Page 34 of 50

--------------------------------------------------------------------------------





099/202CA
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Canada
Pending
2,453,438
12-Jul-02
099/203CN
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
China
Issued
28139275
12-Jul-02
099/205GB
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
United Kingdom
Issued
4005708
12-Jul-02
099/206IL
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Israel
Issued
159580
12-Jul-02
099/207IN
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
India
Issued
00033CHENP2004
12-Jul-02
099/208JP
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Japan
Pending
2003512669
12-Jul-02
099/209SG
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Singapore
Issued
2004000964
12-Jul-02
099/211HK
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Hong Kong
Issued
51000183
12-Jul-02
099/212KR D
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Republic of Korea
Issued
20107000243
12-Jul-02
099/214JP D
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Japan
Allowed
2010219095
12-Jul-02
099/215IN D
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
India
Pending
7542CHENP2011
12-Jul-02
099/216JP D2
Cells of the Cardiomyocyte Lineage Produced from Human Pluripotent Stem Cells
Japan
Pending
2013045770
12-Jul-02
099/301AU
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
Australia
Issued
2005224670
18-Mar-05
099/302CA
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
Canada
Issued
2,559,854
18-Mar-05

 
Page 35 of 50

--------------------------------------------------------------------------------





099/303CN
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
China
Issued
2.01E+12
18-Mar-05
099/304EP
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
European Patent Office
Pending
57326621
18-Mar-05
099/305GB
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
United Kingdom
Issued
6197198
18-Mar-05
099/306IL
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
Israel
Issued
178006
18-Mar-05
099/307IN
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
India
Pending
5842DELNP2006
18-Mar-05
099/308JP
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
Japan
Issued
2007504142
18-Mar-05
099/309SG
Method for Making High Purity Cardiomyocyte Preparations Suitable for
Regenerative Medicine
Singapore
Issued
2006064778
18-Mar-05
099/401AU
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Australia
Issued
2006262329
20-Jun-06
099/402CA
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Canada
Pending
2,611,809
20-Jun-06
099/403CN
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
China
Pending
2.01E+12
20-Jun-06
099/404EP
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
European Patent Office
Pending
67852293
20-Jun-06

 
Page 36 of 50

--------------------------------------------------------------------------------





099/405GB
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
United Kingdom
Issued
8002644
20-Jun-06
099/406IL
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Israel
Issued
187611
20-Jun-06
099/407IN
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
India
Pending
9175DELNP2007
20-Jun-06
099/408JP
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Japan
Issued
2008518339
20-Jun-06
099/409KR
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Republic of Korea
Allowed
1.02E+12
20-Jun-06
099/410SG
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Singapore
Issued
2007188675
20-Jun-06
099/411HK
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Hong Kong
Issued
81039050
20-Jun-06
099/413KR D
Differentiation of Primate Pluripotent Stem Cells to Cardiomyocyte-Lineage Cells
Republic of Korea
Pending
1.02E+12
20-Jun-06
133/003C
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
United States of America
Issued
11/345,878
1-Feb-06
133/004C
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
United States of America
Issued
13/021,497
4-Feb-11
133/005C
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
United States of America
Pending
14/015,040
30-Aug-13
133/201AU
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
Australia
Issued
2002366602
6-Dec-02
133/202CA
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
Canada
Issued
2,468,335
6-Dec-02
133/206IL
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
Israel
Issued
162132
6-Dec-02
133/207IN
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
India
Pending
1794DELNP2004
6-Dec-02

 
Page 37 of 50

--------------------------------------------------------------------------------





133/209KR
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
Republic of Korea
Issued
20047008714
6-Dec-02
133/210SG
Chondrocyte Precursors Derived from Human Embryonic Stem Cells
Singapore
Issued
2004032611
6-Dec-02
135/002
A Marker System for Preparing and Characterizing High-Quality Human Embryonic
Stem Cells
United States of America
Issued
10/389,431
13-Mar-03
135/202SG
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
Singapore
Issued
2005058763
13-Mar-04
135/203GB
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
United Kingdom
Issued
5208475
13-Mar-04
135/212SG D
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
Singapore
Issued
2007084197
13-Mar-04
135/213GB D
Genes That Are Up- or Down-Regulated During Differentiation of Human Embryonic
Stem Cells
United Kingdom
Issued
7087075
13-Mar-04
151/003
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
United States of America
Issued
12/412,183
26-Mar-09
151/004C
Systems for Differentiating Pluripotent Stem Cells into Hematopoietic Lineage
Cells
United States of America
Pending
13/312,349
6-Dec-11
151/201AU
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Australia
Pending
2009228215
26-Mar-09
151/202CA
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Canada
Pending
2,718,438
26-Mar-09
151/203CN
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
China
Pending
2.01E+12
26-Mar-09

 
Page 38 of 50

--------------------------------------------------------------------------------





151/204EP
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
European Patent Office
Pending
97240527
26-Mar-09
151/206IL
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Israel
Issued
208116
26-Mar-09
151/208JP
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Japan
Issued
2011502069
26-Mar-09
151/208JP D
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Japan
Pending
2015-083475
26-Mar-09
151/209KR
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Republic of Korea
Pending
20107021271
26-Mar-09
151/211HK
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Hong Kong
Pending
111055287
26-Mar-09
151/212SG D
Differentiation of Primate Pluripotent Stem Cells to Hematopoietic Lineage Cells
Singapore
Pending
2013050216
27-Jun-13
161/002
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
United States of America
Issued
12/362,190
29-Jan-09
161/003C
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
United States of America
Issued
13/546,381
11-Jul-12
161/004C
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
United States of America
Pending
14/028,808
17-Sep-13
161/201AU
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
Australia
Pending
2009209157
29-Jan-09
161/202CA
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
Canada
Pending
2,712,891
29-Jan-09
161/203CN
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
China
Pending
2.01E+12
29-Jan-09
161/204EP
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
European Patent Office
Pending
97059232
29-Jan-09
161/205IL
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
Israel
Pending
207083
29-Jan-09

 
Page 39 of 50

--------------------------------------------------------------------------------





161/206IN
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
India
Pending
5135CHENP2010
29-Jan-09
161/208KR
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
Republic of Korea
Pending
20107019066
29-Jan-09
161/210HK
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
Hong Kong
Pending
111067434
29-Jan-09
161/211SG D
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
Singapore
Issued
2013007612
30-Jan-13
161/212 JPD
Synthetic Surfaces for Culturing Stem Cell Derived Cardiomyocytes
Japan
Pending
2014-158599
29-Jan-09
164/003C
Synthetic Surfaces for Differentiating Stem Cells into Cardiomyocytes (amended)
United States of America
Pending
12/701,731
8-Feb-10
165/002
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
United States of America
Issued
12/823,739
25-Jun-10
165/003C
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
United States of America
Allowed
13/679,663
16-Nov-12
165/201AU
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
Australia
Pending
2010266016
25-Jun-10
165/202CA
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
Canada
Pending
2,766,164
25-Jun-10
165/203CN
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
China
Issued
2.01E+12
25-Jun-10
165/204IL
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
Israel
Pending
217061
25-Jun-10
165/205IN
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
India
Pending
47CHENP2012
25-Jun-10
165/206JP
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
Japan
Pending
2012517776
25-Jun-10
165/207KR
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
Republic of Korea
Pending
20127001572
25-Jun-10

 
Page 40 of 50

--------------------------------------------------------------------------------





165/208SG
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
Singapore
Issued
2011095221
25-Jun-10
165/209GB
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
United Kingdom
Pending
12010476
25-Jun-10
165/210EP
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
European Patent Office
Pending
107927337
25-Jun-10
165/211HK
Differentiated Pluripotent Stem Cell Progeny Depleted of Extraneous Phenotypes
Hong Kong
Pending
131054099
25-Jun-10
166/002
Enriched Populations of Cardiomyocyte Lineage Cells from Pluripotent Stem Cells
United States of America
Pending
14/005,844
28-Mar-12
166/201AU
Enriched Populations of Cardiomyocyte Lineage Cells from Pluripotent Stem Cells
Australia
Pending
2012236707
28-Mar-12
166/202CA
Enriched Populations of Cardiomyocyte Lineage Cells from Pluripotent Stem Cells
Canada
Pending
2,829,804
28-Mar-12
166/203EP
Enriched Populations of Cardiomyocyte Lineage Cells from Pluripotent Stem Cells
European Patent Office
Pending
127636694
28-Mar-12

 
Page 41 of 50

--------------------------------------------------------------------------------



Schedule B


List of Patents and Patent Application - BioTime’s First Set of Patent Rights


DOCKET #
TITLE
COUNTRY
STATUS
APPLICATION #
DATE FILED
BIOT-013
Methods to Accelerate the Isolation of Novel Cell Strains from Pluripotent Stem
Cells and Cells Obtained Thereby
United States of America
Pending
12/504,630
16-Jul-09
BIOT-025CON1
Methods for Telomere Length and Genomic DNA Quality Control Analysis in
Pluripotent Stem Cells
United States of America
Pending
14/876,779
06-Oct-15
BIOT-025AU
Methods for Telomere Length and Genomic DNA Quality Control Analysis in
Pluripotent Stem Cells
Australia
Pending
2011218041
17-Feb-11
BIOT-025CA
Methods for Telomere Length and Genomic DNA Quality Control Analysis in
Pluripotent Stem Cells
Canada
Pending
2,789,774
17-Feb-11
BIOT-065PCT
Compositions and Methods for Induced Tissue Regeneration
PCT
Pending
PCT/US14/40601
3-Jun-14

 
Page 42 of 50

--------------------------------------------------------------------------------



Schedule C


List of Patents and Patent Application - BioTime’s Second Set of Patent Rights


DOCKET #
TITLE
COUNTRY
STATUS
APPLICATION #
DATE FILED
BIOT-064
Thiolated Hyaluronan-Based Hydrogels Cross-linked Using Oxidized Glutathione
United States of America
Pending
14/275,795
12-May-14
BIOT-071
Hydrogel Foams and Methods of Making and Using the Same
United States of America
Pending
14/820,497
6-Aug-15

 
Page 43 of 50

--------------------------------------------------------------------------------



Schedule D


List of Patents and Patent Application - ESI Patent Rights


DOCKET #
TITLE
COUNTRY
STATUS
APPLICATION #
DATE FILED
BIOT-035
Method for Stem Cell Culture and Cells Derived Therefrom
United States of America
Issued
12/307,684
6-Jan-09
BIOT-035AU
Method for Stem Cell Culture and Cells Derived Therefrom
Australia
Issued
2007270069
6-Jul-07
BIOT-035CON1
Method for Stem Cell Culture and Cells Derived Therefrom
United States of America
Pending
14/631,816
25-Feb-15
BIOT-035GB
Method for Stem Cell Culture and Cells Derived Therefrom
United Kingdom
Issued
0901623.9
6-Jul-07
BIOT-035IL
Method for Stem Cell Culture and Cells Derived Therefrom
Israel
Issued
196137
6-Jul-07
BIOT-035SG
Method for Stem Cell Culture and Cells Derived Therefrom
Singapore
Issued
2008094690
6-Jul-07
BIOT-036
Methods of Identifying and Selecting Cardiomyocytes
United States of America
Pending
12/671,274
31-Jul-07
BIOT-036AU
Method for Identifying and Selecting Cardiomyocytes
Australia
Issued
2007357127
31-Jul-07
BIOT-036GB
Method for Identifying and Selecting Cardiomyocytes
United Kingdom
Issued
1002084.0
31-Jul-07
BIOT-036IL
Method for Identifying and Selecting Cardiomyocytes
Israel
Pending
203575
31-Jul-07
BIOT-036SG DIV
Method for Identifying and Selecting Cardiomyocytes
Singapore
Pending
2012054565
31-Jul-07
BIOT-037
Method of Differentiating Stem Cells
United States of America
Pending
12/865,454
30-Jul-10
BIOT-050
Cardiomyocyte Production
United States of America
Allowed
12/066,624
8-Apr-08
BIOT-050AU
Cardiomyocyte Production
Australia
Issued
2006292021
12-Sep-06
BIOT-050GB
Cardiomyocyte Production
United Kingdom
Issued
0806557.5
10-Apr-08
BIOT-050IL
Cardiomyocyte Production
Israel
Issued
190016
12-Sep-06
BIOT-050SG
Cardiomyocyte Production
Singapore
Issued
2009017146
11-Mar-09

 
Page 44 of 50

--------------------------------------------------------------------------------





BIOT-052
Direct Differentiation of Cardiomyocytes From Human Embryonic Stem Cells
United States of America
Pending
11/644,790
22-Dec-06
BIOT-053
Direct Differentiation of Cardiomyocytes from Human Embryonic Stem Cells
United States of America
Issued
12/158,521
7-Nov-08
BIOT-053AU
Direct Differentiation of Cardiomyocytes from Human Embryonic Stem Cells
Australia
Issued
2006326853
22-Dec-06
BIOT-053CON
Direct Differentiation of Cardiomyocytes from Embryonic Stem Cells
United States of America
Pending
13/651,151
12-Oct-12
BIOT-053GB
Direct differentiation of cardiomyocytes from human embryonic stem cells
United Kingdom
Issued
08122228
22-Dec-06
BIOT-059AU
Method of transducing ES cells
Australia
Issued
2002351884
24-Dec-02
BIOT-059EP
METHODS OF TRANSDUCING CELLS
European Patent Office
Pending
02787213.4
24-Dec-02
BIOT-059GB
Method and lentiviral vector for transducing human embryonic stem cells
United Kingdom
Issued
4165163
24-Dec-02
BIOT-059SG
METHOD OF TRANSDUCING ES CELLS
Singapore
Issued
2004035341
24-Dec-02

 
Page 45 of 50

--------------------------------------------------------------------------------



Schedule E


List of BioTime Named Affiliates


Recyte Therapeutics, Inc.


OrthoCyte Corporation


ES Cell International Pte Ltd.


Ascendance Biotechnology, Inc.


BioTime Asia Ltd.
 
Page 46 of 50

--------------------------------------------------------------------------------



Schedule F


Asterias Patent Rights With BioTime Enforcement Rights


094/004D
Making Neural Cells for Human Therapy or Drug Screening from Human Embryonic
Stem Cells
United States of America
Issued
09/872,183
31-May-01
094/005C
Neural Progenitor Cell Populations
United States of America
Issued
11/281,040
16-Nov-05
094/006C
Neural Progenitor Cell Populations
United States of America
Issued
12/332,783
11-Dec-08
094/007C
Neural Progenitor Cell Populations
United States of America
Pending
13/558,078
25-Jul-12
094/008C
Neural Progenitor Cell Populations
United States of America
Pending
14/217,699
18-Mar-14
094/011P
Screening Small Molecule Drugs Using Neural Cells Differentiated from Human
Embryonic Stem Cells
United States of America
Issued
10/157,288
28-May-02
094/013D
Use of Cyclic AMP and Ascorbic Acid to Produce Dopaminergic Neurons from
Embryonic Stem Cells
United States of America
Issued
11/009,504
10-Dec-04
094/201IN
A Medical Composition Comprising Neural Cells
India
Issued
397MAS2001
16-May-01
094/202AU
Neural Progenitor Cell Populations
Australia
Issued
2001263199
16-May-01
094/203CA
Neural Progenitor Cell Populations
Canada
Issued
2,409,698
16-May-01
094/204CN
Neural Progenitor Cell Populations
China
Issued
01809662X
16-May-01
094/205EP
Neural Progenitor Cell Populations
European Patent Office
Pending
19374636
16-May-01

 
Page 47 of 50

--------------------------------------------------------------------------------





094/206IL
Neural Progenitor Cell Populations
Israel
Issued
152741
16-May-01
094/207JP
Neural Progenitor Cell Populations
Japan
Pending
2001585312
16-May-01
094/208KR
Neural Progenitor Cell Populations
Republic of Korea
Issued
20027015192
16-May-01
094/209SG
Neural Progenitor Cell Populations
Singapore
Issued
2002066777
16-May-01
094/210GB
Neural Progenitor Cell Populations
United Kingdom
Issued
2293694
16-May-01
094/211HK
Neural Progenitor Cell Populations
Hong Kong
Issued
31081542
16-May-01
094/212JP D
Neural Progenitor Cell Populations
Japan
Issued
2012260896
16-May-01
094/221AU D
Neural Progenitor Cell Populations
Australia
Issued
2004214542
16-May-01
094/222D JP
Neural Progenitor Cell Populations
Japan
Pending
2013-268201
16-May-01
094/301AU
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Australia
Issued
2002322270
20-Jun-02
094/302CA
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Canada
Pending
2,451,486
20-Jun-02
094/303CN
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
China
Issued
28151445
20-Jun-02
094/304EP
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
European Patent Office
Pending
27562487
20-Jun-02
094/305GB
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
United Kingdom
Issued
4001673
20-Jun-02
094/306IN
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
India
Issued
2018CHENP2003
20-Jun-02
094/307IL
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Israel
Issued
159324
20-Jun-02

 
Page 48 of 50

--------------------------------------------------------------------------------





094/308JP
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Issued
2003507255
20-Jun-02
094/309KR
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Republic of Korea
Issued
20037016718
20-Jun-02
094/310SG
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Singapore
Issued
2003076015
20-Jun-02
094/311HK
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Hong Kong
Issued
51078082
20-Jun-02
094/312CN D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
China
Issued
2.01E+12
20-Jun-02
094/316IN D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
India
Issued
5529CHENP2007
20-Jun-02
094/318JP D
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Issued
2010009966
20-Jun-02
094/319JP D2
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Pending
2012246396
20-Jun-02
094/319JP D3
Dopaminergic Neurons and Proliferation-Competent Precursor Cells for Treating
Parkinson's Disease
Japan
Pending
2015-105256
20-Jun-02





Page 49 of 50

--------------------------------------------------------------------------------